Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 1 of 18 PagelD #: 1

 
 
  

UNITED STATES DISTRICT COURT ~~"
SOUTHERN DISTRICT OF INDIANA 2Q/$DEC-& &
INDIANAPOLIS DIVISION

  

Or OLN

 

 

UNITED STATES OF AMERICA and ) e -CV- 2 WERE bes
THE STATE OF INDIANA, ex. rel. ) 1:18-cv-3 OG fe ‘eu. -MPB
BRADLEY A. STEPHENS, )
Plaintiffs, ) CAUSE NO.:
)
v. ) FILED UNDER SEAL
) PURSUANT TO 31 U.S.C. §3730(b)(2)
HOPEBRIDGE, LLC. )
Defendant ) DO NOT PLACE IN PRESS BOX
) DO NOT ENTER ON PACER
FALSE CLAIMS ACT COMPLAINT
AND DEMAND FOR JURY TRIAL
1, Relator Bradley Stephens (hereinafter “Stephens” or “Relator’) brings this qui

tam action on behalf of himself, The United States of America, and The State of Indiana against
HopeBridge, LLC. This is an action pursuant to the False Claims Act, 31 U.S.C. § 3729 et seq.
(hereinafter “FCA”) and the Indiana False Claims and Whistleblower Protection Act, Ind. Code
§ 5-11-5-7 et seq. (hereinafter “IFCA”) to recover damages and civil penalties from false claims
presented to the United States of America and the State of Indiana by the Defendants. The
violations alleged herein arise out of HopeBridge’s billing for, and failure to repay funds,
attributable to services not actually provided, the double-billing of services, and provision of
inadequate services.

2. As required by Ind. Code § 5-11-5.5-4(C) and 31 U.S.C. § 3730(a)(2), Stephens
has provided the Attorney General of the United States, the Attorney General for the State of
Indiana, the United States Attorney for the Southern District of Indiana, and the Department of

Justice, a statement of all material evidence and information known to Stephens at filing
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 2 of 18 PagelD #: 2

establishing the existence of the Defendants’ fraudulent behavior. That information and evidence
was previously unknown to the United States of America and the State of Indiana.

3. This action is not based upon information contained in any of the sources
enumerated in Ind. Code § 5-11-5.5-7(f)(1)-(3).

4. To the extent, if any, that the allegations or transactions set forth herein are the
subject of a civil suit or an administrative civil money penalty proceeding in which the State of
Indiana or the United States of America is already a party, if any such proceeding exists, then
the allegations stated herein which are the subject of any such civil suit or administrative civil
money penalty proceeding are expressly excluded, but only for the specific time periods,
locations, and/or allegations or transactions that are already the subject of the civil suit and/or
administrative civil money penalty proceeding.

5. The Relator has direct and independent knowledge of the information that is the
basis of this action, and voluntarily provides this information to the United States of American
and the State of Indiana.

JURISDICTION AND VENUE

6. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1331 (conferring federal subject matter jurisdiction), 28 U.S.C § 1345 (United States as
Plaintiff) and 31 U.S.C. § 3732 (conferring jurisdiction on this Court for actions brought
pursuant to 31 U.S.C. § 3720 and § 3732).

7. This Court has personal jurisdiction over HopeBridge pursuant to 31 U.S.C. §
3732(a) and because acts prohibited by 31 U.S.C. § 3729 have occurred in this District.

8. Venue is proper pursuant to 31 U.S.C. § 3732(a) because HopeBridge can be

found, resides, and transacts business in the Southern District of Indiana.

2
z

Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 3 of 18 PagelD #: 3

9. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts
separate damage to the State of Indiana in the operation of its Medicaid program.

PARTIES

10. _—- Relator is a citizen of the State of Indiana acting on behalf of the State of Indiana
under the authority granted by the IFCA, Ind. Code § 5-11-5.5-4(a), and the United States of
America under the authority granted by the FCA.

11. _ Relator brings this action on behalf of the State of Indiana and the Office of
Medicaid Policy and Planning, a division of the Indiana Family and Social Services
Administration, which administers the Indiana Health Coverage Program (IHCP or Indiana
Medicaid).

12. Relator also brings this action on behalf of the United States of America by and
through the Department of Health and Human Services.

13. Defendant HopeBridge is an Indiana limited liability company engaged in the
provision of various healthcare services, with headquarters at 3500 DePauw Blvd., Suite 320,
Indianapolis, IN 46236.

14. —_ In just thirteen (13) years, HopeBridge has expanded to become one of the top
five largest ABA therapy services companies in the United States, and is the fastest growing
company of its kind.

15. In the last two years alone, HopeBridge has opened fourteen (14) new centers

across the Midwest.
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 4 of 18 PagelD #: 4

16. | HopeBridge has fifteen (15) locations in Indiana including Carmel, Terre Haute,
Richmond, Indianapolis (2), Greenwood, South Bend, Merrillville, Marion, Lafayette, Kokomo,
Fort Wayne, Bloomington, Evansville, and Jeffersonville.

17. HopeBridge has 14 centers in three other states, including Illinois and Georgia.

18. | HopeBridge is enrolled as an IHCP provider, has entered an ICHP Provider
Agreement, and routinely bills Indiana Medicaid for the services it provides to IHCP members.

STATUTORY AND REGULATORY BACKGROUND
False Claims Act

19, The FCA, 31 U.S.C. § 3729 et. seq. reflects Congress’s desire to “enhance the
Government’s ability to recover losses as a result of fraud against the Government.” S. Rep. No.
99-345, at 1 (1986), available at 1986 U.S.C.C.A.N. 5266. As relevant here, the FCA established
civil penalties and treble damages liability to the United States for an individual or entity that:
knowingly makes, uses, or causes to be made or used, a false record or statement material to an
obligation to pay or transmit money or property to the Government, or knowingly conceals or
knowingly and improperly avoids or decreases an obligation to pay or transmit money or
property to the Government. 31 U.S.C. § 3729(a)(1)(G)

20. “Knowing,” within the meaning of the FCA, is defined to include reckless

disregard and deliberate indifference to the truth and falsity of the information. Id. See
also U.S. v. Bourseau, 531 F.3d 1159, 1168 (9th Cir. 2008) (“In defining knowingly,
Congress attempted to reach what has become known as the ostrich type situation where
an individual has buried his head in the sand and failed to make simple inquiries which

would alert him that false claims are being submitted”).
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 5 of 18 PagelD #: 5

21. The Indiana Medicaid False Claims and Whistleblower Protection Act
(IFCA) prohibits knowingly presenting, or causing to be presented a false or fraudulent
claim for payment or approval of state funds. Ind. Code § 5-11-5.7-2(a)(1).

22. | The IFCA prohibits knowingly making, using, or causing to be made or used, a
false record or statement material to a false or fraudulent claim. Ind. Code § 5-11-5.7-2(a)(2).

23. The IFCA prohibits knowingly concealing or improperly avoiding or decreasing
an obligation to pay or transmit federal funds. Ind. Code § 5-11-5.7-2(a)(6)(B).

24. For purposes of the IFCA the term “knowingly mean{[s] that a person has actual
knowledge of the information; acts in deliberate ignorance of the truth or falsity of the
information; or acts in reckless disregard of the truth or falsity of the information; and requires
no proof of specific intent to defraud[.]” Ind. Code § 5-11-5.7-1(a)(4).

25. The IFCA provides that defendants who commit violations of the FCA described
in paragraphs 21, 22, 23 of this Complaint are liable for “3 times the amount of damages which
the Government sustains because of the act of that person” and for a civil penalty of not less than
$5,500 and not more than $11,000 per false claim and the costs of a civil action brought to
recover any such penalty or damages. Ind. Code § 5-11-5.7-2(a); Federal Civil Penalties Inflation
Adjustment Act of 1990, 28 U.S.C. 2461 note; Public Law 101-410; 64 Fed. Reg. 47,099, 47,103
(1999).

The Indiana Health Coverage Program

26. Title XIX of the Social Security Act was enacted by Congress to establish the
Medicaid Program. See 42 U.S.C. 1396-1396(v). Medicaid is funded by both federal and state
money, with the federal contribution capsulated separately for each state. See 42 U.S.C. 1396(d)

& 1396(D)(b).
Case 1:18-cv-03804-JPH-MPB Document 1 Filed 12/04/18 Page 6 of 18 PagelD #: 6

27. The Centers for Medicaid and Medicaid Services (“CMS”) is an agency of the
Department of Health and Human Services (“DHS”) and is directly responsible for the federal
implementation of Medicaid.

28. The State of Indiana implemented its Medicaid program pursuant to a state plan
approved under Title XIX of the Social Security Act.

29. Medicaid in the State of Indiana is called the Indiana Health Coverage Program
(IHCP or Indiana Medicaid), and is administered by the Office of Medicaid Policy and Planning,
a division of the Indiana Family and Social Services Administration (FSSA).

30. Within broad federal rules, Indiana Medicaid decides eligibility, the services
covered, payment levels for services, and administrative and operational procedures. Indiana
Medicaid directly pays providers, and obtains the federal share of the payment from United
States Treasury funds.

30. Under Indiana Code § 12-15-1-10, the Indiana Secretary of the FSSA may adopt
rules to implement the Medicaid program. Pursuant to this authority, the Secretary has
promulgated rules to require compliance by all enrolled providers with Medicaid program
provisions.

31. | Under Indiana Code § 12-15-11-2, medical providers who wish to provide covered
services to Medicaid patients must execute a Provider Agreement.

32. Under the Provider Agreement, a provider, together with its authorized agents,
employees and contractors, are required to comply with all federal and State of Indiana statutes
and regulations pertaining to Medicaid, the IHCP Provider Manual, and all bulletins and notices
communicated to the provider.

33. Thus, as a condition of enrollment, HopeBridge has “certif[ied] that any and all

6
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 7 of 18 PagelD #: 7

information contained on any IHCP billings submitted on [its] by electronic, telephonic,
mechanical, and/or standard paper means of submission [are] true, accurate, and complete. Jd.

34. As a further condition of enrollment, HopeBridge has agreed “to accept as

payment in full the amounts determined by the FSSA or its fiscal agent, in accordance with
federal and state statutes and regulations as the appropriate payment for IHCP covered services
provided to IHCP members (recipients).” JHCP Rendering Provider Agreement

35. Asa further condition of enrollment, HopeBridge has agreed “not to bill

members, or any member of a recipient’s family, for any additional charge for IHCP-covered
services, excluding any co-payment permitted by law.” Id.
ABA Therapy

36. | Applied behavior analysis (“ABA”), and ABA therapy, is the process of
systematically applying interventions based upon the principles of learning theory to improve
socially significant behaviors to a meaningful degree, and to demonstrate that the interventions
employed are responsible for the improvement in behavior (Baer, Wolf & Risley, 1968; Sulzer-
Azaroff & Mayer, 1991).

37. "Socially significant behaviors" include reading, academics, social skills,
communication, and adaptive living skills. Adaptive living skills include gross and fine motor
skills, eating and food preparation, toileting, dressing, personal self-care, domestic skills, time
and punctuality, money and value, home and community orientation, and work skills.

38. ABA methods are used to support persons with autism in several ways: to
increase behaviors (e.g. reinforcement procedures increase on-task behavior, or social
interactions); to teach new skills (e.g., systematic instruction and reinforcement procedures

teach functional life skills, communication skills, or social skills); to maintain behaviors (e. g.,

7
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 8 of 18 PagelD #: 8

teaching self-control and self-monitoring procedures to maintain and generalize job-related
social skills); to generalize or to transfer behavior from one situation or response to another
(e.g., from completing assignments in the resource room to performing as well in the
mainstream classroom); to restrict or narrow conditions under which interfering behaviors
occur (e.g., modifying the learning environment);and to reduce interfering behaviors (e.g., self-
injury or stereotypy).

39. On February 6, 2016, ABA therapy services became a “covered service” eligible

for reimbursement from Indiana Medicaid when rendered by an approved provider.

40. ABA therapy services are primarily overseen or rendered by Board Certified

Behavioral Analysts (BCBAs) and Registered Behavior Technicians (RBTs).

41. The State of Indiana does not currently provide licensing or regulatory oversight

of BCBAs or RBTs.

42. Thus, BCBAs and RBTs are paraprofessionals licensed by the Behavior Analyst
Certification Board, a nonprofit 501(c)(3) corporation established to meet professional
credentialing needs identified by Behavior Analysts, governments, and consumers of behavior
analysis services.

43. The formal training of BCBAs is similar to that of other medical and behavioral
health professionals. That is, they are initially trained within academia and then begin working in
a supervised clinical setting with clients. As they gradually demonstrate the competencies
necessary to manage complex clinical problems across a variety of clients and medical
environments, they become independent practitioners.

44. In March of 2018, Medicaid approved BCBAS to utilize their own NPI numbers
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 9 of 18 PagelD #: 9

and become the “rendering provider” for billing purposes. Previously, the rendering provider
needed to be a physician.

45. | The RBT is primarily responsible for the direct implementation of behavior-
analytic services. The RBT does not design intervention or assessment plans. It is the
responsibility of the RBT supervisor (most often a BCBA) to determine which tasks an RBT
may perform as a function of his or her training, experience, and competence.

46. |The BCBA supervising the RBT is responsible for the work performed

by the RBT on the cases they are overseeing.

47. The process of receiving/providing ABA therapy services begins with the receipt
of an Order from the patient’s treating physician.

48. | The Order indicates the patient has the necessary medical need to receive the
services.

49. Once an order is obtained, a BCBA does an initial assessment (identified and
billed as Procedure Code 96150 U1) to determine the patients’ needs and crafts what is otherwise
known as a plan of treatment or plan of care (hereinafter, “PoC’’).

50. FSSA provides the following description of Procedure Code 96150 U1: “Health
and behavior assessment (eg, health focused clinical interview, behavioral observations,
psychophysiological monitoring, health-oriented questionnaires), each 15 minutes face-to-face
with the patient; initial assessment, ABA therapy assessment provided by BCBA, BCBA-D, or
HSPP.”

51. For the provision of services identified as Procedure Code 96150 U1 to IHCP
members, Indiana Medicaid compensates providers Sixteen and 88/100 Dollars ($16.88) per unit

of service rendered.
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 10 of 18 PagelD #: 10

52. Once completed, the PoC is returned to the treating physician with diagnostic
results for signature.

53. The PoC and diagnostic results are then submitted to Indiana Medicaid so to
obtain Prior Authorization (PA).

54. The PA process includes a review performed by Indiana Medicaid, or its agents,
to assure medical necessity.

55. An initial assessment (identified and billed as Procedure Code 96150 U1) does
not require Prior Authorization (PA).

56. | APA encompasses all needed treatment units and parent training (as set forth in
the PoC) for six month intervals unless treatment is determined to terminate sooner.

57. Providers are thereafter required to adhere to the PoC.

58. At the end of a six month interval of services provided in a PA, should additional
services be required, a re-assessment (identified and billed as Procedure Code 96151 U1) is need
to obtain a PA for the subsequent six month interval of services.

59. | A re-assessment often includes biopsychosocial information, an evaluation of
current strengths and skill deficits, individualized treatment goals, a plan for parent/caregiver
training, and a discussion about items related to the coordination of care.

60. The completion of a re-assessment is relatively lengthy process that would never
be appropriately performed on a weekly basis.

61. FSSA provides the following description of Procedure Code 96151 U1: “Health
and behavior assessment (e.g., health focused clinical interview, behavioral observations,

psychophysiological monitoring, health-oriented questionnaires), each 15 minutes face-to-face

10
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 11 of 18 PagelID #: 11

with the patient; re-assessment, ABA therapy assessment provided by BCBA, BCBA-D, or
HSPP.”

62. For the provision of services identified as Procedure Code 96151 U1 to IHCP
members, Indiana Medicaid compensates providers Sixteen and 31/100 Dollars ($16.31) per unit
(15 minutes) of service rendered.

63. Following the start of ABA therapy services, the majority of direct care and
contact with a patient is, at all times relevant herein, provided by an RBT and identified as
Procedure Code 96153 U3.

64. FSSA provides the following description of Procedure Code 96152 U3: Health
and behavior intervention, each 15 minutes, face-to-face; individual; ABA therapy provided by
RBT.

65. For the provision of services identified as Procedure Code 96152 U3 to IHCP
members, Indiana Medicaid compensates providers Eleven and 60/100 ($11.60) per unit (15
minutes) of service rendered.

66. |AnRBT must practice under the close, ongoing supervision of a BCBA; this
includes direct supervision of 5% - 20% of the total time of treatment received by the patient.

67. Direct supervision means both the BCBA and RBT are “in the room together” for
some portion of the services rendered.

68. |ABCBA’s direct supervision of an RBT is not an initial assessment (identified
and billed as Procedure Code 96150 U1) or re-assessment (identified and billed as Procedure
Code 96151 U196151 UD.

69. A company providing ABA therapy services cannot bill for both the BCBA’s time

and the RBT’s time during the periods of requisite direct supervision.

11
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 12 of 18 PagelD #: 12

Speech Therapy

70. The Indiana Health Coverage Programs (IHCP) reimburses for therapy services
including but not limited to speech pathology services.

71. Speech pathology services are provided for IHCP members with speech, hearing,
or language disorders. The services include diagnostic, screening, preventive, and corrective
services.

72. | Outpatient providers, such a HopeBridge, bill for speech pathology as stand-alone
services.

73. The speech pathology services at issue herein are identified and billed as
Procedure Code 92507; for which IHCP reimburses at a flat, statewide fee on a per-hour basis or
per “unit” billed; one unit representing one hour of rendered services.

74. For the provision of services identified as Procedure Code 92507 to IHCP
members, Indiana Medicaid compensates providers Fifty-Seven and 88/100 Dollars ($57.88) per
unit (one hour) of service rendered.

75. Outpatient providers of speech pathology cannot bill for fractional units of less
than one hour. See Medicare and Medicaid Programs: Physicians’ Referrals to Health Care
Entities With Which They Have Financial Relationships, 66 Fed. Reg. at 888.

76. In accordance with 405 IAC 5-22-6(b), the following criteria for prior
authorization of speech pathology services:

A. When a member is enrolled in therapy, ongoing evaluations to assess
progress and redefine therapy goals are part of the therapy program. The IHCP does not

separately reimburse for ongoing evaluations.

12
+

Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 13 of 18 PagelD #: 13

B. One hour of billed therapy must include a minimum of 45 minutes of direct
patient care, with the balance of the hour spent in related patient services.
C. The IHCP does not prior authorize requests for therapy that duplicate
other services provided to a patient.
77. A speech pathology session must be completed in a single day in order to be
billed for a particular date of service.

FACTUAL ALLEGATIONS
Speech Pathology Services

 

78. | HopeBridge is a provider of speech pathology services identified and billed to
Indiana Medicaid under Procedure Code 92507.

79. HopeBridge maintains a waitlist for IHCP members seeking to obtain speech
pathology services.

80.  HopeBridge maintains a separate, longer, waitlist for patients in need of speech
pathology services who have private insurance.

81. | HopeBridge gives servicing priority to IHCP members in need of speech
pathology services due to the favorable reimbursement rate it receives from Indiana Medicaid for
providing it.

82. At all times prior to October of 2018, HopeBridge maintained a pattern and
practice of only offering speech pathology services to IHCP members in thirty (30) minute, once
a week intervals.

83. At all times prior to October of 2018, HopeBridge maintained a pattern and
practice of only providing speech pathology services to IHCP members in thirty (30) minute,

once a week intervals.

13
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 14 of 18 PagelD #: 14

84. At all times prior to October of 2018, HopeBridge maintained a pattern and
practice of not providing IHCP members receiving speech pathology services the requisite 45
minutes of direct care required by the Indiana Providers Manual.

85. Nonetheless, at all times prior to October of 2018, HopeBridge maintained a
pattern and practice of billing Indiana Medicaid, using Procedure Code 92507, for one (1) unit of
time (i.e., one hour of time) for every thirty (30) minute, once a week interval of speech
pathology service it provided to IHCP members.

FACTUAL ALLEGATIONS (Cont.)
ABA Therapy Services

86. | HopeBridge is a provider of ABA therapy services identified and billed to Indiana
Medicaid under Procedure Codes 96150 U1, 96151 U1, and 96152 U3.

87. | HopeBridge maintains a pattern and practice of billing, or receiving
compensation, for both their BCBA’s time and their RBTs time during periods of requisite direct
supervision.

88. | HopeBridge maintains a pattern and practice of billing, or receiving compensation
for, their BCBA’s time during periods of requisite direct supervision by characterizing the
services rendered as re-assessments.

89. As set forth above, initial assessments and re-assessments do not require PA.

90. | Assessment are reimbursed at a more favorable rate than

91. By characterizing the time and services at issue as a re-assessment, instead of the
provision of direct care using Procedure Code 96152 U1, HopeBridge has been able to bill, and

receive payment for, simultaneous services it would not have been able to otherwise.

14
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 15 of 18 PagelD #: 15

92. By characterizing the time and services at issue as a re-assessment, instead of the
provision of direct care using Procedure Code 96152 U1, HopeBridge has been able to bill, and
receive payment for, services at a higher rate of reimbursement then it was entitled.

COUNTS I & II: Violation of the Indiana False Claims and Whistleblower Protection Act

93. Relator realleges and reincorporates paragraphs 1-92 of this Complaint as if fully
set forth herein.

94. Ind. Code 5-11-5.5-2 provides liability for any person who-

(1) presents a false claim to the state for payment or approval;

(2) makes or uses a false record or statement to obtain payment or approval of a
false claim from the state;

(3) with intent to defraud the state, delivers less money or property to the state
than the amount recorded on the certificate or receipt the person receives from

the state;

(4) with intent to defraud the state, authorizes issuance of a receipt without
knowing that the information on the receipt is true;

(5) receives public property as a pledge of an obligation on a debt from an
employee who is not lawfully authorized to sell or pledge the property;

(6) makes or uses a false record or statement to avoid an obligation to pay or
transmit property to the state.

95.  HopeBridge violated 5-11-5.5-2 and knowingly caused false claims to be made,
used and presented to the State of Indiana by their violation of federal and state laws as described
herein.

96. The State of Indiana, by and through the Indiana Medicaid program and other
state health care programs, and unaware of HopeBridge’s fraudulent and illegal practices, paid
the claims submitted by HopeBridge in connection therewith.

97. Compliance with applicable Medicare, Medicaid and the various other federal and

15
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 16 of 18 PagelD #: 16

state laws cited herein with an implied and express condition of payment of claims submitted to
the State of Indiana in connection with HopeBridge’s fraudulent and illegal practices.

98. Had the State of Indiana known that HopeBridge was violating the federal and
state laws cited herein by billing assessments/ re-assessments so to circumvent the PA process
and receive compensation for both their BCBA’s and RBT’s time during simultaneous periods of
care and direct supervision, it would not have paid the claims submitted by HopeBridge in
connection with the fraudulent and illegal acts.

99. _—_ Alternatively, had the State of Indiana known that HopeBridge violated the billing
requirements cited herein by billing assessments/re-assessments to circumvent the PA process,
maximize its reimbursement, and/or receive compensation for both their BCBA’s and RBT’s
time during simultaneous periods of care and direct supervision, it would demand those funds be
returned.

COUNT III:
FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1) and 31 U.S.C. § 3729(a)(1)(A)
(Billing For Services Not Rendered)

100. Relator realleges and incorporates by reference the allegations of paragraphs 1-92
above as though fully set forth herein.

101. Hopebridge developed, implemented, and continue to engage in a fraudulent
scheme whereby it and its agents, servants and/or employees knowingly and falsely bill Indiana
Medicaid, a program partially funded by the United States of America, for ABA therapy services

(re-assessments) they do not render.

COUNT IV: FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)
(Reverse False Claims)

102. Relator realleges and incorporates by reference the allegations of paragraphs 1-92
16
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 17 of 18 PagelD #: 17

above as though fully set forth herein.

103. In performing the acts described above, HopeBridge through its own acts or
through the acts of its officers or agents, knowingly used false records and statements to conceal
the obligation to pay, repay, or transmit money, in violation of 31 U.S.C. §3729(a)(1)(G).

104. Through HopeBridge’s actions of improperly retaining funds to which they are
not entitled, the United States has been deprived of the use of these monies and is entitled to
damages in an amount to be determined.

PRAYER FOR RELIEF

WHEREFORE, Relator Bradley Stephens requests that judgment be entered against
HopeBridge, LLC, ordering that:

105. Defendants cease and desist from violating the False Claims Act, 31 U.S.C. §§
3729-33 and the Indiana False Claims and Whistleblower Act;

106. Defendants pay not less than $5,500 and not more than $11,000 for each violation
of 31 U.S.C. § 3729, plus three times the amount of damages the United States has sustained
because of the Defendants’ actions;

107. Relator be awarded the maximum “relator’s share” allowed pursuant to 31 U.S.C.
§ 3730(d);

108. Relator be awarded reimbursement for all costs of this action, including attorney’s
fees and expenses pursuant to 31 U.S.C. § 3730(d); and

109. The United States of America, the State of Indiana, and Relator Bradley Stephens

recover such other relief as the Court deems just and proper.

17
Case 1:18-cv-03804-JPH-MPB Document1 Filed 12/04/18 Page 18 of 18 PagelD #: 18

bmitted,

Dated: ©/ 1 A>

    

Tavis W. Cohron, No. 29562-30
CLARK, QUINN, MosEs, SCOTT & GRAHN, LLP
320 N. Meridian Street, Suite 1100

Indianapolis, IN 46204

Telephone: (317) 637-1321

Fax: (317) 687-2344

tcohron @clarkquinnlaw.com

Counsel for the Relator, Bradley Stephens

18
